     Case 2:18-cv-10111-DMG-JDE Document 15 Filed 02/21/19 Page 1 of 2 Page ID #:51




 1    Lauren Tegan Rodkey (SBN: 275830)
      Price Law Group, APC
 2    6345 Balboa Blvd, Suite 247
 3    Encino, CA 91316
      T: (818) 600-5526
 4    F: (818) 600-5426
 5
      E: tegan@pricelawgroup.com

 6    Youssef H. Hammoud (SBN: 321934)
 7
      Price Law Group, APC
      6345 Balboa Blvd, Suite 247
 8    Encino, CA 91316
      T: (818) 600-5596
 9
      F: (818) 600-5496
10    E: youssef@pricelawgroup.com
      Attorneys for Plaintiff,
11
      Richard Loope
12
                            UNITED STATES DISTRICT COURT
13                         CENTRAL DISTRICT OF CALIFORNIA
14
                                                 Case No. 2:18-cv-10111-DMG-JDE
15    RICHARD LOOPE,
16                 Plaintiff,                    NOTICE OF VOLUNTARY
17                                               DISMISSAL OF DEFENDANT
      v.                                         COMENITY BANK WITH
18                                               PREJUDICE
19    COMENITY BANK,
20                 Defendant.
21
22
23
            PLEASE TAKE NOTICE that Plaintiff, Richard Loope, by and through
24
      undersigned counsel and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
25
26    hereby voluntarily dismisses the action against Defendant Comenity Bank (“Defendant”)
27    with prejudice.
28

                                                -1-
                                                            NOTICE OF VOLUNTARY DISMISSAL
     Case 2:18-cv-10111-DMG-JDE Document 15 Filed 02/21/19 Page 2 of 2 Page ID #:52




 1           The Defendant filed neither an answer to the complaint nor a motion for summary

 2    judgment; dismissal under Rule 41(a)(1)(A)(i) is therefore appropriate.
 3
      Respectfully submitted this 21st day of February 2019.
 4
 5
 6                                                 PRICE LAW GROUP, APC
 7
                                                   /s/ Youssef H. Hammoud
 8                                                 Youssef H. Hammoud (SBN: 321934)
                                                   Price Law Group, APC
 9
                                                   6345 Balboa Blvd, Suite 247
10                                                 Encino, CA 91316
                                                   T: (818) 600-5596
11
                                                   F: (818) 600-5496
12                                                 E: youssef@pricelawgroup.com
13
                                                   Lauren Tegan Rodkey (SBN: 275830)
14                                                 Price Law Group, APC
                                                   6345 Balboa Blvd, Suite 247
15
                                                   Encino, CA 91316
16                                                 T: (818) 600-5526
                                                   F: (818) 600-5426
17
                                                   E: tegan@pricelawgroup.com
18                                                 Attorneys for Plaintiff,
                                                   Richard Loope
19
20
21
22
                                   CERTIFICATE OF SERVICE
23
             I hereby certify that on February 21, 2019, I electronically filed the foregoing
24
      with the Clerk of the Court using the ECF system, which will send notice of such filing
25
26    to all attorneys of record in this matter.

27           /s/Jacey Gutierrez
28

                                                     -2-
                                                                NOTICE OF VOLUNTARY DISMISSAL
